Name: COMMISSION REGULATION (EEC) No 1333/93 of 28 May 1993 reducing the basic prices and the buying-in prices for peaches, nectarines and lemons for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992, January and May 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29 . 5. 93 Official Journal of the European Communities No L 132/ 117 COMMISSION REGULATION (EEC) No 1333/93 of 28 May 1993 reducing the basic prices and the buying-in prices for peaches, nectarines and lemons for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992, January and May 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year Whereas Regulation (EEC) No 1289/93 has fixed the lemon prices and amounts that are affected by the redu ­ cing coefficient of 1,013088 from the beginning of the 1993/94 marketing year ; Whereas Commission Regulation (EEC) No 141 1 /92 (9) fixes the intervention thresholds for the 1992/93 marke ­ ting year at 280 400 tonnes for peaches, 62 200 tonnes for nectarines and 367 000 tonnes for lemons : Whereas, according to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (10), as last amended by Regulation (EEC) No 2623/91 (n ), if during a given marketing year, the intervention measures adopted for peaches, nectarines and lemons concern quantities which exceed the thresholds for those products and for that marketing year, the basic and buying-in prices for the following marketing year are to be reduced by 1 % for every 23 000, 3 000 and 1 1 200 tonnes by which thre ­ shold is exceeded for peaches, nectarines and lemons respectively ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1 992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as amended by Regulation (EEC) No 784/93 (*), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 (6) established a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and those applying previously ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,012674, fixed by Commission Regulation (EEC) No 537/93 Q, with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for peaches, nectarines and lemons for the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1 289/93 (8) ; Whereas, according to the information provided by the Member States, the intervention measures taken within the Community for 1992/93 concerned 861 699 tonnes in the case of peaches, 348 346 tonnes in the case of necta ­ rines and 402 145 tonnes in the case of lemons ; whereas the Commission has established therefore that the inter ­ vention thresholds for this marketing year have been exceeded by 581 299 tonnes in the case of peaches, 286 146 tonnes in the case of nectarines and 35 145 tonnes in the case of lemons ; Whereas in consequence of the above the basic and the buying-in prices for peaches, nectarines and lemons for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 20 % for peaches and nectarines and 3 % for lemons ; whereas this reduction is to be added to that resulting from the monetary realign ­ ments of September and November 1992 and January 1993 for peaches and nectarines and of September and November 1992, January and May 1993 for lemons ; (') OJ No L 118, 20, 5 . 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. 3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . (4 OJ No L 79, 1 . 4. 1993, p. 54. (6) OJ No L 387, 31 . 12. 1992, p . 22. O OJ No L 57, 10 . 3 . 1993, p. 18 . (8) See page 3 of this Official Journal . O OJ No L 146, 28 . 5. 1992, p . 67 . H OJ No L 198 , 26 . 7. 1988 , p. 9 . (") OJ No L 150, 15 . 6. 1991 , p . 8 . No L 132/118 Official Journal of the European Communities 29 . 5. 93 Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for peaches, nectarines and lemons for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 are hereby reduced by 21 % for peaches and nectarines and by 4,25 % for lemons and shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1 993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission 29 . 5 . 93 Official Journal of the European Communities No L 132/ 119 ANNEX BASIC AND BUYING-IN PRICES 1993/94 marketing year PEACHES For the period 1 June to 30 September 1993 (ECU/100 kg net) Basic price Buying-in price June 36,17 20,06 July to September 33,78 18,93 These prices refer to peaches of varieties Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Michelini , Red Haven, San Lorenzo, Springcrest and Springtime, Quality Class I, size 61 to 67 mm, put up in packaging. NECTARINES including Brugnons For the period 1 June to 31 August 1993 (ECU/100 kg net) Basic price Buying-in price June 47,28 22,69 July and August 42,90 20,59 These prices refer to nectarines of varieties Armking, Crimsongold, Early Sun Grand, Fantasia, Indepen ­ dence, May Grand, Nectared, Snow Queen and Stark Red Gold, Quality Class I , size 612 to 67 mm, put up in packaging. LEMONS For the period 1 June 1993 to 31 May 1994 (ECU/100 kg net) Basic price Buying-in price June 40,85 23,99 July 41,86 24,62 August 41,43 24,49 September 37,05 23,09 October 34,88 22,67 November 33,87 19,79 December 33,24 19,54 January 34,25 20,05 February 32,99 19,42 March 34,38 20,05 April 36,03 21,06 May 36,91 21,57 These prices refer to lemons in Quality Class I, size 53 to 62 mm, put up in packaging.